In the

United States Court of Appeals
                 For the Seventh Circuit

No. 12-1525

K EVIN R. S ROGA,
                                                    Plaintiff-Appellant,
                                    v.

R ONALD H UBERMAN, et al.,
                                                 Defendants-Appellees.


               Appeal from the United States District Court
          for the Northern District of Illinois, Eastern Division.
              No. 11 C 2124—Matthew F. Kennelly, Judge.



     S UBMITTED F EBRUARY 14, 2013  —D ECIDED JULY 10, 2013




    Before P OSNER, W OOD , and T INDER, Circuit Judges.
 P ER C URIAM.   Kevin Sroga, a former teacher for
Chicago Public Schools, appeals the dismissal of his




  The appellees were not served with process in the district
court and are not participating in this appeal. After examining
the appellant’s brief and the record, we have concluded that
the case is appropriate for summary disposition. Thus the
appeal is submitted on the appellant’s brief and the record.
See F ED . R. A PP . P. 34(a)(2)(C).
2                                               No. 12-1525

retaliation suit for want of prosecution. See F ED. R. C IV .
P. 41(b). Sroga brought a sprawling, 54-page complaint
under 42 U.S.C. § 1983 against employees of Chicago
Public Schools and the Chicago Board of Education (in-
cluding its then-Chief Executive Officer Ronald Huber-
man), alleging loosely that they all played a part in
getting him fired from his job as an “automotive educa-
tion” instructor at Farragut Career Academy. The dis-
trict court dismissed the complaint for violating Federal
Rule of Civil Procedure 8(a)(2); the court explained
that “the morass of irrelevant and tangential allegations”
made it “impossible” to evaluate the complaint, but
the order allowed a reasonable period for the submis-
sion of a Rule-8-compliant amended complaint.
  Sroga responded by timely filing an amended com-
plaint asserting various constitutional and tort-law
claims against certain officials and investigators at the
school. For instance, he alleged that school officials
wrongly reassigned him from his classroom to an ad-
ministrative role after being internally investigated for
an encounter he had with a female student. He says
he was then suspended and later fired for this. He also
asserts, with regard to his role in a hit-and-run incident
involving a police vehicle, that a school investigator lied
to him about the possible inculpatory consequences
of answers he gave in an internal investigation.
  After a five month lag with no indication of whether
Sroga would be permitted to proceed on his amended
complaint, the district court dismissed most of Sroga’s
claims as legally deficient, but it did allow two to
No. 12-1525                                            3

continue: one for retaliatory discharge against Huberman,
and the other for indemnification against the Chicago
Board of Education. In the docket entry for that order,
the court scheduled a status hearing two months later
and warned Sroga that if he failed to appear, “the Court
may dismiss the case for want of prosecution.” That
same day, the U.S. Marshal’s Office mailed Sroga a
letter requesting information about how to serve the
summonses. Sroga did not respond, and thirty days
later the Marshal’s Office returned the summonses to
the court unexecuted.
  When Sroga did not appear for his status hearing
either, the court summarily dismissed his suit. Sroga
moved to vacate the judgment under Federal Rule of
Civil Procedure 60(b), asserting that he “was unaware
that the District Court had made any rulings into this
cause or had set any status dates” because he was
working out of town on a short-term assignment and
did not receive any mailing or notification about the
scheduled status hearing. At a hearing on his motion,
Sroga told the court that his mailing address was his
parents’ address, and that he told them to notify him
when he received any mail related to his case. When
the district court informed Sroga that he had failed to
respond to two mailings—its dismissal order setting a
status hearing date, and then the letter from the
Marshal’s Office—Sroga conjectured that his mother
might have deliberately kept his mail from him because
she was “tired” of his frequent litigation in other mat-
ters. The court was “not persuaded” by Sroga’s assertions
4                                               No. 12-1525

and denied the motion to vacate, as well as Sroga’s later
motion to reconsider.
   On appeal Sroga argues that the district court abused
its discretion by dismissing his suit because he never
received notice of the scheduled status hearing. He
also contends that he did not demonstrate a record of
delay or contumacious conduct, and he asserts that the
district court should have considered lesser sanctions
before dismissing the suit, especially in light of his pro se
status.
   The dismissal of a suit for want of prosecution is over-
turned only when there is an abuse of discretion, but as
we recently explained, a district court commits a legal
error when it dismisses a suit “immediately after the
first problem, without exploring other options or saying
why they would not be fruitful.” See Johnson v. Chi. Bd. of
Educ., Nos. 12-3588, 12-3906, 2013 WL 2475761 at *1 (7th
Cir. June 10, 2013). The facts of Johnson are remarkably
similar to those here; in both cases the district court
warned that failure to appear at an initial status
hearing could warrant dismissal, and in both, the court
explained its dismissal tersely: “Status hearing held on
12/5/11. No one appears. This Court’s order of 10/4/11 . . .
indicated that if the plaintiff fails to appear for the
12/5/11 status hearing, the Court may dismiss the case
for want of prosecution. The plaintiff failed to appear
for the 12/5/11 status hearing. Therefore, this case is
dismissed for want of prosecution.”
  The district court dismissed Sroga’s case too abruptly
and without consideration of “essential factor[s],” such
No. 12-1525                                              5

as the frequency and egregiousness of the plaintiff’s
failure to comply with deadlines, the effect of delay on
the court’s calendar, and the prejudice resulting to the
defendants. Kruger v. Apfel, 214 F.3d 784, 786-87 (2000);
see Kasalo v. Harris & Harris, Ltd., 656 F.3d 557, 561 (7th
Cir. 2011). The warning given by the district court was
an important (though not always necessary) factor that
we consider when reviewing its decision, see Fischer v.
Cingular Wireless, LLC, 446 F.3d 663, 665–66 (7th
Cir. 2006), but we require more than just a standalone
warning to ensure that the punishment “fit[s] the crime,”
Johnson, 2013 WL 2475761 at *1. In his postjudgment
motion Sroga offered a plausible reason why he did not
receive the court’s warning. He indicated that his
indigent status limited his ability to gain access to the
internet to follow the court’s electronic docket. He
claimed that he had been diligently following his case
through the use of a court-supplied computer station in
the Chicago federal courthouse because he had no
other means of accessing the court’s docket. But that
method of keeping track of his case ended with his
absence from the Chicago area on an out-of-town work
assignment. He also noted that his mother, whose resi-
dence he used for his mailing address, is not fond of
his involvement in litigation, and that she may have
prevented him from receiving mailings from the court
during the period he was away from Chicago. If true,
these reasons suggest that Sroga was not intentionally
delaying proceedings or disobeying court orders. The
district judge was not persuaded by Sroga’s excuses,
saying “we’re not talking about you missing one thing;
6                                              No. 12-1525

we’re talking about you missing like three or four things,”
without explaining why he doubted Sroga’s explana-
tion. But Sroga’s absence (and possible meddling from
his mother) accounted for both instances of unreceived
mail, which in turn led to what was actually just one
missed deadline. Furthermore, Sroga did have a history
of compliance with other deadlines in this and prior
litigation. Generally a single missed deadline or status
hearing does not support dismissal for want of prosecu-
tion. See, e.g., Johnson, 2013 WL 2475761 at *1; McInnis
v. Duncan, 697 F.3d 661, 664 (7th Cir. 2012); Kruger v.
Apfel, 214 F.3d 784, 787 (7th Cir. 2000). Additionally, the
defendants had not been served before the case was
dismissed, so they suffered no apparent prejudice from
the delay. We conclude that further proceedings are
necessary to ensure that Sroga’s claims are resolved
properly.
                                R EVERSED and R EMANDED.




                          7-10-13